DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 06/27/22, with respect to the rejection(s) of claim(s) 1-6, 9-10, 14-16, 19-20, 24-26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Onggosanusi (Pub No 20160359538) in view of newly cited Long (Pub No 20150249998).

Regarding claim 1,
 Applicant argues Further, the NP CSI-RS reports of Onggosanusi are always transmitted; there is no apparent disclosure about determining “whether” to transmit the report or not to transmit, especially based on comparison with a “threshold time” as in Claim 1.Claim 1, therefore, is non-obvious over the cited reference for at least the above reasons. Patentable also are all other independent claims (e.g., claims 9, and 19) at least because of containing features similar to those discussed above regarding claim 1. Furthermore, all pending dependent claims are allowable at least by virtual of dependency on allowable independent claims respectively.
	Examiner relies on newly cited prior art Long which teaches using a timer for transmitting CSI reports.

Regarding claim 14, 
 	Applicant argues In contrast, the CSI report in Onggosanusi seems always transmitted upon A-CSI triggering: no teaching or suggestion on whether the report may or may NOT be transmitted. Furthermore, in Onggosanusi, there lacks the ability to individually turn on or turn off a particular type of NP or BF report. The cited “subset” in Onggosanusi para 221, OA at 10, seems relating to a subset of “CSI-RS ports,” not about indicating which CSI report type (NP and/or BB) to be transmitted or not.
 	Examiner relies on newly cited prior art Kim (Pub No 20160294526) to teach the bit indication.
All remaining arguments are based on the arguments above, and are fully responded to as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, 15-16, 19-20, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (Pub No 20160359538) in view of Long (Pub No 20150249998).

Regarding claim 1 and 9 and 19,
 	Onggosanusi teaches a method of wireless communication, comprising: 
 	configuring a first channel state information (CSI) reference signal (CSI-RS) resource for non-precoded CSI-RS, wherein the first CSI-RS resource is associated with a CSI process (interpreted as NP CSI-RS, see fig. 5a and para [0148]); 
 	configuring a second CSI-RS resource for beamformed CSI-RS, wherein the second CSI-RS resource is also associated with the CSI process; and (interpreted as BF CSI-RS, see fig. 5a and para [0148]);
	transmitting an aperiodic CSI trigger; (interpreted as  In this example, transmission of partial-port NP CSI-RS is accompanied by an UL grant which triggers an aperiodic CSI reporting from the UE (e.g., UE 116), see para [0233])
 	transmitting a non-precoded CSI-RS using the first CSI-RS resource and a beamformed CSI-RS using the second CSI-RS resource, wherein the transmitting is part of a hybrid CSI-RS operation (interpreted as  NP CSI-RS and BF CSI-RS can be used concurrently according to an example procedure described in embodiment 500, see para [0148]).
 	receiving, in response to the aperiodic CSI trigger, aperiodic CSI feedback including at least one or both of a non-precoded (NP) CSI report based on the non-precoded CSI-RS and a beamformed (BF) CSI report based on the beamformed CSI-RS, (interpreted as Having received and decoded the feedback associated with a 16-port subset, the eNB utilizes the feedback to perform beamforming on CSI-RS transmitted in subframes 962 (hence the BF CSI-RS), see para [0233])
 	However Onggosanusi does not teach wherein whether the NF CSI report is received is determined based at least on whether a previous NP CSI report has been transmitted within a threshold time from a scheduled transmission time identified by the aperiodic CSI trigger.
 	However does not teach wherein whether the NP CSI report is received is determined based at least on whether a previous NP CSI report has been transmitted within a threshold time from a scheduled transmission time identified by the aperiodic CSI trigger. 
 	Long teaches wherein whether the NP CSI report is received is determined based at least on whether a previous NP CSI report has been transmitted within a threshold time from a scheduled transmission time identified by the aperiodic CSI trigger. (interpreted as UE in CA with one PCell and one SCell, according to one embodiment of the present invention. Initially, the delays t.sub.PCell and t.sub.SCell since the last aperiodic CSI reports for the PCell and SCell, respectively, are obtained (block 172). Both of these values are compared to the CSI reporting period T (block 174). If neither delay is greater than T, the process 170 waits. If either delay is greater than T, the CSI size index for the payload of the second set (both PCell and SCell CSI reports) is calculated (block 176). SINR.sub.ADJUSTED calculated as described above) is compared to the SINR threshold, obtained from H[I][J], for the N.sub.RB and payload size (block 178). If the adjusted SINR exceeds the threshold, the channel quality is good, and CSI reports for both PCell and SCell are transmitted by scheduling the second set (block 180). These are sent, and the delays t.sub.PCell and t.sub.SCell are both reset (block 182), see para [0077]).
 	It would have been obvious to one of ordinary skill in the art combine the system taught by Onggosanusi with the thresholds as taught by Long since it is known in the art to have timers to not wait for responses indefinitely.

Regarding claim 2,
 	Onggosanusi in view of Long teaches the method of claim 1, further including: determining a number of antenna ports associated with the first CSI-RS resource for non-precoded CSI-RS (interpreted as Within a single CSI process 501 and a single NZP CSI-RS resource 503, a number of ports and a 2D CSI-RS/antenna port (or, in another example, a 2D codebook) pattern designated for NP CSI-RS are configured, along with its associated resource and subframe configurations, see Onggosanusi para [0149]).

Regarding claim 3,
 	Onggosanusi in view of Long teaches the method of claim 2, wherein the determining includes one of: determining the number of antenna ports according to: N=2 X N1 X N2 for full CSI-RS, wherein N is the number of antenna ports, N1 is the first total number of antenna ports in a first dimension of an antenna array of a base station, and N2 is the second total number of antenna ports in a second dimension of the antenna array; or determining the number of antenna ports according to: N=2 X N1+N2 for partial CSI-RS  (intperpreted as  For instance, a serving eNB configures a UE with NPORT NP CSI-RS ports and (Ma, Na) 2D NP CSI-RS pattern, as well as NPORT,BF UE-specific BF CSI-RS ports and (MBF, NBF) 2D UE-specific BF CSI-RS pattern. Since UE-specific beamforming operation reduces the number of ports, NPORT,BF≤NPORT, MBF≤Ma, and NBF≤Na (where 2MBFNBF=NPORT,BF or MBFNBFPa=NPORT,BF), see Onggosanusi para [0132], [0127]).

Regarding claim 4,
 	Onggosanusi in view of Long teaches the method of claim 1, further including: configuring a number of antenna ports associated with the second CSI-RS resource, wherein the number of antenna ports associated with the second CSI-RS resource is one of: 2, 4, or 8. (interpreted as A second subset or CSI-RS resource 832 includes 8 ports with each group of 4 ports is associated with one polarization group. In this example, the second subset can be configured so that the UE can report a CSI for an 8-port vertical dual-polarized port pattern, see Onggosanusi para [0209]).

Regarding claim 5,
 	Onggosanusi in view of Long teaches the method of claim 1, further including: receiving CSI feedback from a user equipment (UE), wherein the CSI feedback is based on the non-precoded CSI-RS; and determining a set of precoding vectors for beamforming the beamformed CSI-RS of the second CSI-RS resource based on the CSI feedback. (interpreted as The third component, concurrent use of NP CSI-RS and BF CSI-RS (hybrid CSI-RS), can be described as follows. The combined DL channel information from multiple subsets is then utilized for link adaptation. Furthermore, the combined DL channel information can be used to derive a precoding vector or matrix (a beamformer) for forming BF CSI-RS associated with that UE, see Onggosanusi para [0190]).

Regarding claim 6,
 	Onggosanusi in view of Long teaches the method of claim 1, further including: configuring the first and second CSI-RS resources independently according to one or more of: frequency resource mapping; time resource mapping; periodicity; and subframe offset (interpreted as partial-port CSI-RS mapping with 4 disjoint two-dimensional subsets, Onggosanusi para [0206] see Onggosanusi fig. 8a-8c).

Regarding claim 10 and 20,
 	Onggosanusi in view of Long teaches the method of claim 9, wherein the NP CSI report includes a first rank indicator and a first precoding matrix indicator (PMI) and the BF CSI report includes a second rank indicator, a second PMI, and a channel quality indicator (CQI). (interpreted as UE reports a complete set of CSI parameters (that is, CQI, RI, and PMI), see Onggosanusi para [0167], CSI reporting associated with either NP CSI-RS or BF CSI-RS. In addition, scenarios where a UE s configured with both NP CSI-RS and BF CSI-RS, that is, hybrid CSI-RS, can be supported as well, see Onggosanusi para [0125]).


Regarding claim 15 and 25,
 	Onggosanusi in view of Long teaches the method of claim 9, further including: determining the first precoding matrix indicator based on measurement of the non-precoded CSI-RS by using a codebook associated with non-precoded CSI-RS, wherein the first precoding matrix indicator is wideband (interpreted as This is applicable when NP CSI-RS is used to measure DL long-term and/or wideband channel statistics at a UE, see Onggosanusi para [0238]).

Regarding claim 16 and 26,
 	Onggosanusi in view of Long teaches the method of claim 9, further including: determining the second precoding matrix indicator based on measurement of the beamformed CSI-RS by using a codebook associated with beamformed CSI-RS, wherein the second precoding matrix is one of: wideband or subband (interpreted as The above explicit feedback CSI can be reported as a wideband (one report for all the set S subbands) or subband (one report for each set S subband) CSI. The first and second channel entities (direct channel feedback and eigenvector feedback) can be reported as a wideband or subband CSI, see Onggosanusi para [0215]).

Claim 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (Pub No 20160359538) in view of Long (Pub No 20150249998) and Kim (Pub No 20160294526).

Regarding claim 14 and 24,
 	Onggosanusi in view of Long teaches the method of claim 9, however do not teach wherein the aperiodic CSI trigger comprises one or more bits in downlink control information (DCI) signaling the transmission of either or both of the NP CSI report and the BF CSI report 
 	Kim teaches wherein the aperiodic CSI trigger comprises one or more bits in downlink control information (DCI) signaling the transmission of either or both of the NP CSI report and the BF CSI report (interpreted as CSI-RS transmission pattern may be configured with 10 subframes. And, in each subframe, whether the CSI-RS is transmitted may be indicated by a 1-bit indicator. FIG. 10 illustrates a CSI-RS pattern in which the CSI-RS is transmitted in subframes having indices 3 and 4 among 10 subframes (subframe indices 0 to 9). In addition, such an indicator can be provided with a user equipment through higher layer signaling, see para [0102])
 	It would have been obvious to one of ordinary skill in the art to combine the using of bit indications taught by Onggosanusi in view of Long with the use of bit indications for transmissions as taught by Kim since it would have been a simple modification producing expected results of indicating information using bits so that transmissions can be expected or not.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461